Citation Nr: 1411690	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter remaining on appeal initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the RO. 

In June 2013, the Board remanded this issue for additional development. The development has been completed and the case has been returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The service-connected residuals, fracture, lumbar spine with multilevel degenerative disc disease is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

A total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)). 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.  

Analysis

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for residuals, fracture, lumbar spine with multilevel degenerative disc disease (rated as 70 percent disabling), radiculopathy, right leg associated with residuals, fracture, lumbar spine with multilevel degenerative disc disease (rating as 10 percent disabling), deformity of a thoracic spine vertebral body (rated as 10 percent disabling), laceration, right forearm (rated as 0 percent), and residuals, fracture left wrist (rated as 0 percent) ; the combined rating for all of these service-connected disabilities is 80 percent.

Thus, the Board turns its focus to consideration of whether the Veteran is unemployable due to his service-connected disabilities.

A May 2000 private treatment record reflects that the Veteran was employed as a plumber/pipe fitter. It was reported that he had an eighth grade education. Also documented a cerebrovascular accident (CVA) on May 3, 2000 (not a service-connected disability).

In the report of March 2011 VA spine examination, the Veteran reported that he worked in an office now but previously was a plumber/pipe fitter prior to his stroke. The Veteran stated that he found it difficult on some days to work due to his disc problems in his back when he worked as a plumber/pipe fitter. He did not report missing any days of work in his office job due to his back disability.

The examiner concluded that the Veteran was unable to maintain gainful employment in his chosen field of pipe fitter/plumber due to his spine and due to his hemiplegia. The examiner also found that the Veteran's hemiplegia and spine also contributed to him being unable to maintain gainful employment "in that sedentary form of occupation, as it would also in pretty much any sedentary form of occupation."

In the report of January 2013 VA spine examination, the examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work. The examiner concluded that the combination of the back disability and his left hemiplegia make the Veteran unemployable. The examiner noted that the Veteran "retired" from his sedentary job in 2011 because he had difficulty with sitting, standing, walking and using his left hand.

Subsequently, on review of medical records, the examiner concluded that the Veteran could perform sedentary and light duty work with his current back disability. However, he was unemployable due to stroke and left hemiplegia.

The July 2013 report of VA spine examination documents that the Veteran suffered a CVA with residual left upper and lower extremity hemiparesis. The Veteran reported having current chronic lumbar pain with weekly muscular spasm of the lumbar musculature, lasting from a few minutes to a few hours. He worked successfully as a plumber prior to his stroke in 2000. He worked at a sedentary job, answering phones up to 2011, at which point he stopped due to back pain with prolonged sitting. Additionally, he experienced paresthesias and numbness to the right lateral thigh to the knee which was chronic.

On examination, the examiner concluded that the Veteran was able to engage in sedentary, sitting, employment such as administrative work. However, the examiner found that the Veteran was unable to engage in his previous profession as a plumber, as that profession involved standing, squatting, lifting and other manual tasks. While the Veteran had limited use of the left upper extremity, it was based on the nonservice-connected CVA and stroke.

In this case, the evidence documented above clearly demonstrates that the Veteran is unable to maintain gainful employment in the profession he previously worked in, plumber/pipe fitter, due to his service-connected lumbar spine disability. While the Board is aware that in the January and July 2013 examination reports the examiners found that the Veteran could perform sedentary work, the Board is not convinced that the Veteran could be so employed given his competent and credible report of difficulty with prolonged sitting due to his service-connected lumbar spine disability.  Furthermore, the record establishes an eighth grade education without any of the other skills expected for modern sedentary employment at the level of substantially gainful employment.  The record is remarkably devoid of anything that suggests the employment he could accomplish.  The ability to sit does not equate to a substantially gainful employment.  In light of the Veteran's relatively limited educational background and his occupational history as a plumber/pipe fitter, the Board finds that his service connected lumbar spine disability precludes him from realistically obtaining and maintaining any form of gainful employment.

Accordingly, the Board finds that the weight of the evidence supports a grant of a TDIU.





ORDER

Entitlement to a TDIU is granted. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


